NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEORGETTE G. PURNELL,                           No. 20-15023

                Plaintiff-Appellant,            D.C. Nos.    4:18-cv-01402-PJH
                                                             4:18-cv-01404-PJH
 v.

RUDOLPH AND SLETTEN, INC.;                      MEMORANDUM*
SERVICE WEST, INC.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA, and SILVERMAN, Circuit Judges.

      Georgette G. Purnell appeals pro se from the district court’s summary

judgment in her employment action alleging violations of Title VII. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Am. Tower Corp. v. City

of San Diego, 763 F.3d 1035, 1043 (9th Cir. 2014). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Purnell’s hostile

work environment claim because Purnell failed to raise a genuine dispute of

material fact as to whether defendants failed to take adequate corrective action

once they had notice of Jones’s harassment. See Swenson v. Potter, 271 F.3d 1184,

1191-92 (9th Cir. 2001) (an employer cannot be held liable for hostile work

environment based on harassment by a co-worker if adequate corrective action is

implemented once it has notice of the harassment).

      The district court properly granted summary judgment on Purnell’s

discrimination and retaliation claims because Purnell failed to raise a genuine

dispute of material fact as to whether the legitimate, non-discriminatory reasons for

defendants’ actions were pretextual. See Villiarimo v. Aloha Island Air, Inc., 281

F.3d 1054, 1061-62, 1064 (9th Cir. 2002) (burden-shifting framework applies to

discrimination and retaliation claims under Title VII; circumstantial evidence of

pretext must be specific and substantial).

      Purnell’s request for judicial notice (Docket Entry No. 2) is granted.

      AFFIRMED.




                                             2                                 20-15023